DETAILED ACTION
This non-final office action is responsive to application 16/182,439 with RCE filed 06/15/2022 for claim set 05/23/2022 in which claims 1 and 13 were amended.
Claims 1 - 23 are currently pending and under examination, of which claims 1 and 13 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 
Response to Arguments
Objections to the claims are withdrawn as necessitated by applicant’s amendments.
Applicant’s amendments to independent claims 1 and 13 with remarks dated 05/23/2022 addressing the rejection of claims 1-23 under 35 USC 101 as being directed to an abstract idea without significantly more has been reconsidered and is persuasive. Particularly, the plurality of circuits in communication to perform bitwise operations is considered sufficient to satisfy a practical application. Accordingly, the rejection is withdrawn.
Applicant’s amendments to independent claims 1 and 13 with remarks dated 05/23/2022 regarding the prior art rejections under 35 U.S.C. 103 have been fully considered. Updated search and consideration is given in light of the present claim status and additional art is identified to convey the amended limitation addressed in remarks. In particular, new reference Bojnordi is identified and a detailed rejection follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Soudry et al., “Memristor-Based Multilayer Neural Networks with Online Gradient Descent Training”, hereinafter Soudry, in view of 
Bojnordi et Ipek, “Memristive Boltzmann Machine: A Hardware Accelerator for Combinatorial Optimization and Deep Learning” hereinafter Bojnordi, in view of 
Tanomoto et al., “A CGRA-based Approach for Accelerating Convolutional Neural Networks”, hereinafter Tanomoto, in view of 
El-Yaniv et al., US Patent 10,831,444B2 (co-invented by Soudry) as evidenced by US Provisional 62/317,665 which includes arXiv:1602.02505v2 (see PTO-892, attached as NPL).
With respect to claim 1, Soudry teaches: 
An apparatus for backpropagation of a multilayer neural network (MNN) {Soudry Fig 4 [P.2412], described [P.2414 ¶1] “the proposed circuit can be used to implement backpropagation on a general MNN” multilayer neural networks per Title}, comprising: 
a computation circuit configured to receive one or more groups of MNN data {Soudry discloses [P.2409 ¶6] “hardware MNN circuit” illustrated Figs 4, 1-2 which [P.2416 ¶2] “receives at each trial two vector inputs x and y” and/or [P.2410 ¶4] “training set… test set”}, 
wherein the one or more groups of MNN data include input data and one or more weight values {Soudry [P.2413 Sect.C] “weights are incremented according to the update rule” per Eq.28 and weights are based on inputs x and y per [P.2410 RtCol] Wnm(k)}, 
wherein at least a portion of the input data and the weight values are presented as discrete values, and {Soudry [P.2410 Sect.B ¶1] “system operates on K discrete presentations of inputs (trials), indexed by k = 1, 2, K” again at [P.2411 Sect.A ¶2], [P.2416 Sect.A ¶1]}
wherein the computation circuit includes: 
a master computation circuit configured to calculate an input gradient vector based on a first output gradient vector from an adjacent layer and based on a data type of each of the one or more groups of MNN data, and {Soudry [P.2410 RtCol] Eq.8 SGD is gradient ∇ calculation for circuit Fig 4, hence [P.2408 Sect.1 ¶2] “backpropagation stems from the chain rule used to calculate the gradients”. As direction of reverse pass moves back through adj layers Fig 4, data types are subject to activations, e.g., sigmoid σ or σ’ derivative thereof}
one or more slave computation circuits configured to parallelly calculate portions of a second output vector based on the input gradient vector calculated by the master computation circuit and based on the data type of each of the one or more groups of MNN data; and {Soudry [P.2410 RtCol] “obtain the outer product” per Eqs. 9/10 is parallel calculation which generalizes at conclusion. Eq.10 is further detailed as local operation which indicates slave process. See also, [Abstract] “massive parallelism… performing these update operations simultaneously (incremental outer products)”} 
However, Soudry does not disclose transmitting the decoded instruction that initiates backpropagation.
Tanomoto teaches:
a controller circuit configured to decode an instruction that initiates a backpropagation process and transmit the decoded instruction to the computation circuit. {Tanomoto [P.77-78] Figs 10/11 “pseudocode of backward propagation” illustrates loop instruction to initiate backprop and with error as a decoding. Further, [P.73 Sect.1 ¶4] “CGRA is based on the dataflow computing paradigm, so that it has a reconfigurable pipeline of massive processing elements (PEs)” illustrated Figs 6-7 with distributed/parallel memory communication bus for transmitting}
Tanomoto is directed to -neural network backpropagation thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the backpropagation instruction of Tanomoto -in combination with the gated architecture for neural network training disclosed by Soudry “in order to obtain higher accuracy by using the previous recognition result” (Tanomoto [P.75 ¶1]) and/or for the stated “advantage of our system is the higher memory bandwidth utilization. Reuse of data is realized by utilizing on-chip scratchpad memory blocks on the CGRA, so that memory bandwidth pressure to the external memory is significantly reduced” (Tanomoto [P.73 Last¶], [P.78 ¶2]). Further, CGRA offers benefit over GPU, FPGA, and ASIC as it is more customizable, “state-of-the-art deep learning algorithms are rapidly evolving. Therefore the programmability of the computing platform is desirable and important” (Tanomoto [P.73 Sect.1 ¶3], [P.76 Sect.C ¶1]).
	However, the combination of Soudry and Tanomoto does not disclose to select operations corresponding to each of the discrete values.
	El-Yaniv teaches: 
	wherein the master computation circuit is further configured to select one or more operations corresponding to each of the discrete values and perform the one or more selected operations to calculate the input gradient vector {El-Yaniv [Col3 Lines5-18] “bitwise operations are XNOR” operation is bitwise selection via XNOR. Discrete values are quantized values. The gradient partial derivative calculation which is backpropagated through layers is per Equation at [Col12 Line25]. See also xnor/xnot [Col13 Lines8-15] as well as left and right bit-shift with gradient clipping [Col11]}.
	El-Yaniv is directed to multi-layer neural network backpropagation with gradient calculation thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to further detail Soudry according the El-Yaniv (co-authored by same Soudry) being an extension of the original work for the motivation that “The power efficiency is improved by more than one order of magnitude” (El-Yaniv [Col14 Line12]). See Fig 4 where efficiency is specifically resolved in terms of pico-joules and which saves MAC operations (El-Yaniv [Col6 Lines1-2]).
	Finally, the combination Soudry/El-Yaniv and Tanomoto does not disclose each of the discrete values indicates a predetermined bitwise operation, from multiple predetermined bitwise operations.
	Bojnordi teaches: 
wherein each of the discrete values indicates a predetermined bitwise operation, from multiple predetermined bitwise operations {Bojnordi [P.7-8 Sect5.2] “H-tree… binary tree” Fig 13 for multiple predetermined bitwise operations where operations include logic gates such as XOR, OR, AND, NOR see [P.7 Sect5.1.2 ¶2, Sect 4.4 Last¶], [P.6 Sect4.2.1 ¶2] “a single bit of the final quantized result is obtained on every comparison” quantization is discrete, single bit is bitwise. The Fig 13 interconnect is hierarchical leaf structure with 1/0 binary representation over partial sums or bitwise sum/product at each leaf which is commensurate with instant specification Fig 2, [0037]}.
	Bojnordi is directed to hardware circuitry with deep learning techniques thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the binary tree interconnect over multiple bitwise operations as set forth by Bojnordi in combination for the motivation that organization of memory banks are able to compute dot products independently with minimal coordination from controller such that reduction pattern may be evaluated by a programmable reduction chain (Bojnordi [P.7 Sect5.2]).

With respect to claim 2, the combination of Soudry, Bojnordi, Tanomoto and El-Yaniv teaches the apparatus of claim 1, further comprising 
	an interconnection circuit configured to combine 31the portions of the second output gradient vector to generate the second output gradient vector. {Soudry [P.2414] Eqs. 33-35 Sigma ∑ is combining with variable y which computes gradient ∇ per Eq. 36. Further, [P.2410] Eq.8 details SGD as being iterative, i.e., second, third, nth and so on}

With respect to claim 3, the combination of Soudry, Bojnordi, Tanomoto and El-Yaniv teaches the apparatus of claim 1, wherein the slave computation circuits are further configured to: 
parallelly calculate gradients of weight values based on the input gradient vector; and update the weight values based on the respectively calculated gradients. {Soudry [P.2414-15 PgBrk] Eq.28 becomes Eq.30 for weight updates across different samples of x,y where y computes gradient and the whole circuit layout with bidirectional propagation is detailed as massively parallel}

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Soudry, Bojnordi, Tanomoto and El-Yaniv in view of
Lin et al., “Neural Networks with Few Multiplications”, hereinafter Lin.
With respect to claim 4, the combination of Soudry, Bojnordi, Tanomoto and El-Yaniv teaches the apparatus of claim 1. Lin teaches wherein 
	the master computation circuit is further configured to respectively multiply each element of the input gradient vector with a derivative of an activation function of the adjacent layer. {Lin [P.3] Eqs. 4-6 where “The operator ʘ stands for element-wise multiply” whereby [P.2 Sect.4 ¶3] “h’(Wx+b) contains down-flowing gradients” and [P.2 Sect3.1 ¶2] “h is the activation function” for which prime is derivative}
	Lin is directed neural network backpropagation thus being analogous. A person having ordinary skill in the art would have considered it obvious to implement Lin’s element-wise multiplication as a substituted variant of Soudry’s component-wise multiplication as applying known techniques to a known method to yield predictable results and/or because “multiplications left is negligible in quantized back propagation… dramatically decreasing multiplications does not necessarily entail a loss in performance” (Lin [P.4 ¶1]). 

With respect to claim 12, the combination of Soudry, Bojnordi, Tanomoto and El-Yaniv teaches the apparatus of claim 1. Lin teaches further comprising
	a data converter configured to convert continuous data to discrete data {Lin [P.1 Sect.1 ¶2] “quantized back propagation that converts multiplications into bit-shifts” quantizing is discretization, [P.4 Alg.1]}, wherein the data converter includes: 
a preprocessing circuit configured to clip a portion of the input data that is within a predetermined range to generate preprocessed data; {Lin [P.4 Alg.1 Line10] “W <- clip (W - ΔW)”, [P.6 Sect5.3] details the effect of bit clipping as a range for weight update}
a distance calculator circuit configured to calculate multiple distance values between the preprocessed data and multiple discrete values; and a comparer circuit configured to compare the multiple distance values to output one or more of the multiple discrete values. {Lin [P.3 ¶1] “distance from w’ij, i.e., if w’ij > 0” calculated among sub-intervals [-1,0] and [0,1], Eqs. 2-3 with comparator operands of > or <=0}
	A person having ordinary skill in the art would have considered it obvious to implement Lin’s quantization, clipping and distance calculations as applying known techniques to a known method to yield predictable results and/or for the motivation of “A more efficient way is to use different values for the maximum left shift the and the maximum right shift” (Lin [P.6 ¶5]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Soudry, Bojnordi, Tanomoto and El-Yaniv in view of
Andrychowicz et Kurach, “Learning Efficient Algorithms with Hierarchical Attentive Memory”, hereinafter Andrychowicz.
With respect to claim 5, the combination of Soudry, Bojnordi, Tanomoto and El-Yaniv teaches the apparatus of claim 2. Andrychowicz teaches  
	wherein the interconnection circuit is structured as a binary tree including one or more levels, each of which includes one or more nodes, wherein each of the nodes at one level is connected to two nodes at a lower level, and wherein each of the nodes transmits same data to the two nodes at the lower level and combines data received from the two nodes at the lower level. {Andrychowicz discloses “binary tree” as hierarchical attentive memory with clearly illustrated nodal tree structure having join/combine operation per Figs 2-3 and 5-6, [P.2-4 Sect.3]}
	Andrychowicz is directed to neural network architectures thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the binary tree structure of Andrychowicz in combination with Soudry for the advantage of efficient memory access both in terms of reduction in operations required and speed (Andrychowicz [P.8-9 PgBrk]).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Soudry, Bojnordi, Tanomoto and El-Yaniv in view of
Kim et al., “Compression of Deep Convolutional Neural Networks for Fast and Low Power Mobile Applications”, hereinafter Kim. 
With respect to claim 6, the combination of Soudry, Bojnordi, Tanomoto and El-Yaniv teaches the apparatus of claim 1. Kim teaches wherein the master computation module includes:  
32a master neuron caching circuit configured to cache data; a master computation subcircuit configured to receive the first output gradient vector from the interconnection circuit; and a master data dependency relationship determination circuit configured to temporarily prevent the instruction from being executed based on a determination that a conflict exists between the instruction and other instructions. {Kim discloses “reducing cache conflict” in layerwise evaluation of compressed neural networks performing backpropagation (i.e., grad vector) over parallel threads (i.e., instructions), see [P.7-8 PgBrk] Fig 2. The circuits are with regard to GPU-Titan processor and mobile smartphone. Further, Appendix Fig 7(c) best viewed zoom-in illustrates “Cache Coherent Interconnect” among distributed cores, memories, and slaves-}-
	Kim is directed to neural network devices and backpropagation thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective to resolve cache conflict as disclosed by Kim for the stated benefit “improves cache efficiency” (Kim [P.9 ¶1]).

With respect to claim 9, the combination of Soudry, Bojnordi, Tanomoto, El-Yaniv and Kim teaches the apparatus of claim 6, wherein the master computation subcircuit includes: 
an operation determiner configured to determine an operation to be performed based on the data type of the input data; and a hybrid data processor configured to perform the determined operation {Kim discloses layer types, (i.e., convolutional, fully connected, etc) corresponding to operations performed based on data type. Processor being hybrid is SoC system-on-chip Fig 7(b) or hardware illustrated Fig 6 for parallel operations}.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Soudry, Bojnordi, Tanomoto and El-Yaniv in view of
Lashgar et Baniasadi, “Employing Software-Managed Caches in OpenACC: Opportunities and Benefits”, hereinafter Lashgar.
With respect to claim 7, the combination of Soudry, Tanomoto and El-Yaniv teaches the apparatus of claim 1. Lashgar teaches wherein each of the slave computation modules includes: 
a slave computation subcircuit configured to receive the one or more groups of micro-instructions and to perform arithmetic logical operations; and a slave data dependency relationship determination circuit configured to perform data access operations to a slave neuron caching circuit, a weight value caching circuit, and a weight gradient caching circuit based on a determination that no conflict exists between the data access operations. {Lashgar discloses OpenACC software-managed cache with compiler directives. “Off-load” from CPU to accelerator or GPU is master/slave relation [P.5 Sect3.2 ¶2], [P.3 Sect2.2]. Memory/data access is replete, describing fcw instructions (fetch, communication, writeback). Backpropagation is noted as application per [P.5 Sec3.2]. The effect is per “software-managed cache removes cache conflict” [P.7 ¶1], [P.27 ¶4]}
	Lashgar is directed to neural network devices with backpropagation thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement cache control disclosed by Lashgar in order to give the user ease of interface per [Abstract] “simplify accelerator programming” and/or to “mitigate redundant memory fetches” [P.9 ¶2].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Soudry, Bojnordi, Tanomoto and El-Yaniv in view of
Suda et al., “Throughput-Optimized OpenCL-based FPGA Accelerator for Large-Scale Convolutional Neural Networks”, hereinafter Suda.
With respect to claim 8, the combination of Soudry, Bojnordi, Tanomoto and El-Yaniv teaches the apparatus of claim 1. Suda teaches wherein the instruction is selected from the group consisting of 
a CONFIG instruction for configuring constants required by computation of the current layer prior to starting computation of each layer, a COMPUTE instruction for completing arithmetical logic computation of the multilayer neural network of each layer, and an IO instruction for reading in the input data required by computation from an 33external address space and storing processed data back into the external space after completion of computation. {Suda discloses OpenCL framework with HLS High Level Synthesis tools for compiling code onto reconfigurable hardware integrated with external memory and with particular application to CNN layers and MAC operations, see [P.19 Sect.4]. Example instructions/code detailed Figs 5 and 8 though non-exhaustive of every function known to programming}
Suda is directed to neural network implementations thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to code instruction using OpenCL compiler instructions disclosed by Suda for implementing technique of Soudry as obvious to try among finite open source platforms of programming instructions with reasonable expectation of success. This further offers the user flexibility to “find the optimal design variables that yield maximum acceleration of any CNN model implementation using limited FPGA resources” (Suda [P.25 Conc], [P.16-17 PgBrk]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Soudry, Bojnordi, Tanomoto, El-Yaniv, Kim and Lashgar.
With respect to claim 10, the combination of Soudry, Bojnordi, Tanomoto, Kim, and Lashgar teaches the apparatus of claim 7. Kim wherein the slave computation subcircuit includes: 
an operation determiner circuit configured to determine an operation to be performed based on the data type of the input data; and a hybrid data processor configured to perform the determined operation {Identical language of claim 9 with respect to slave as opposed to master. Kim cache coherent interconnect is distributed/parallel, see [P.8 Last¶] thread level parallelism between GPU and Titan X}.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Soudry, Bojnordi, Tanomoto, El-Yaniv and Kim in view of
Soudry et al., “Expectation Backpropagation: Parameter-Free Training of Multilayer Neural Networks with Continuous or Discrete Weights”, hereinafter Soudry14, in view of
Lee, HyoukJoong, “High-Level Language Compilers for Heterogeneous Accelerators”, hereinafter Lee.
With respect to claim 11, the combination of Soudry, Bojnordi, Tanomoto, El-Yaniv and Kim teaches the apparatus of claim 9. Soudry14 teaches wherein the master computation unit further includes: 
a data type determiner circuit configured to determine the data type of the input data; and at least one of a discrete data processor or a continuous data processor, {Soudry14 discloses “Expectation BackPropagation… values can be either continuous (i.e., real numbers) or discrete (e.g., ±1 binary)”, [Sect.4] is determining continuous or discrete. Further, [P.7, Abstract] details hardware devices and github implementation suggesting processor}. Soudry 14 is earlier work of same author Soudry.
However, Soudry does not prima facie implement heterogeneous processors. Lee teaches:
wherein the discrete data processor is configured to process the input data based on a determination that the input data is stored as discrete values, and wherein the continuous data processor is configured to process the input data based on a determination that the input data is stored as continuous values. {Lee [P.35] Fig 3.10 illustrates tree “Execute on CPU… Execute on GPU” as routing or scheduling for example, [P.44 Last¶] “Computation A is scheduled on CPU while computation B, C, and D are scheduled on GPU”}.
	Lee is directed to heterogeneous systems for neural acceleration thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement scheduling for heterogeneous processors as disclosed by Lee in combination with Soudry as allocating resources for optimization with heterogeneous computing elements which leads to speedup and efficiencies noted throughout Lee, e.g., benchmarking [P.28 Fig 3.5], [P.40 Fig3.14].

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Soudry and Bojnordi in view of El-Yaniv.
With respect to claim 13, Soudry teaches: 
A method for backpropagation of a multilayer neural network (MNN) {Soudry [P.2412] Fig 4 details [P.2414 ¶1] “implement backpropagation on a general MNN” multilayer neural network per Title. [P.2419 Conc ¶1] “novel method”}, comprising: 
receiving, by a computation circuit, one or more groups of MNN data {Soudry [P.2409 ¶6] “hardware MNN circuit” illustrated Figs 4, 1-2 which  [P.2416 ¶2] “receives at each trial two vector inputs x and y” and/or [P.2410 ¶4] “training set… test set”}, 
wherein the one or more groups of MNN data include input data and one or more weight values {Soudry [P.2413 Sect.C] “weights are incremented according to the update rule” per Eq.28 and weights are based on inputs x and y per [P.2410 RtCol] Wnm(k)}, and 
wherein at least a portion of the input data and the weight values are presented as discrete values {Soudry [P.2410 Sect.B ¶1] “system operates on K discrete presentations of inputs (trials), indexed by k = 1, 2, K” again at [P.2411 Sect.A ¶2], [P.2416 Sect.A ¶1]}; 
calculating, by a master computation circuit of the computation circuit, an input gradient vector based on a first output gradient vector from an adjacent layer and based on a data type of each of the one or more groups of MNN data {Soudry Fig 4, [P.2408 Sect.1 ¶3] “backpropagation stems from the chain rule used to calculate the gradients” grad=∇ of SGD Eq.8 per [P.2410 RtCol] further noting “(·)T to be the transpose”. As direction of reverse pass moves back through adj layers Fig 4, data types are subject to activations, e.g., sigmoid σ or σ’ derivative thereof}; and 
parallelly calculating, by one or more slave computation circuits connected to the master computation circuit via an interconnection unit, portions of a second output vector based on the input gradient vector calculated by the master computation circuit and based on the data type of each of the one or more groups of MNN data {Soudry [P.2410 RtCol] “obtain the outer product” per Eqs. 9/10 is parallel calculation which generalizes at conclusion. Eq.10 is further detailed as local operation which indicates slave process. See also, [Abstract] “massive parallelism… performing these update operations simultaneously (incremental outer products)”}.
However, Soudry does not disclose per amendment.
	El-Yaniv teaches: 
	wherein the calculating includes selectin, by the master computation circuit, one or more operations corresponding to each of the discrete values and performing the one or more selected operations to calculate the input gradient vector {El-Yaniv [Col3 Lines5-18] “bitwise operations are XNOR” operation is bitwise selection via XNOR. Discrete values are quantized values. The gradient partial derivative calculation which is backpropagated through layers is per Equation at [Col12 Line25]. See also xnor/xnot [Col13 Lines8-15] as well as left and right bit-shift with gradient clipping [Col11]}.
	El-Yaniv is directed to multi-layer neural network backpropagation with gradient calculation thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to further detail Soudry according the El-Yaniv (co-authored by same Soudry) being an extension of the original work for the motivation that “The power efficiency is improved by more than one order of magnitude” (El-Yaniv [Col14 Line12]). See Fig 4 where efficiency is specifically resolved in terms of pico-joules and which saves MAC operations (El-Yaniv [Col6 Lines1-2]). 
	Finally, the combination Soudry/El-Yaniv and Tanomoto does not disclose each of the discrete values indicates a predetermined bitwise operation, from multiple predetermined bitwise operations.
	Bojnordi teaches: 
wherein each of the discrete values indicates a predetermined bitwise operation, from multiple predetermined bitwise operations {Bojnordi [P.7-8 Sect5.2] “H-tree… binary tree” Fig 13 for multiple predetermined bitwise operations where operations include logic gates such as XOR, OR, AND, NOR see [P.7 Sect5.1.2 ¶2, Sect 4.4 Last¶], [P.6 Sect4.2.1 ¶2] “a single bit of the final quantized result is obtained on every comparison” quantization is discrete, single bit is bitwise. The Fig 13 interconnect is hierarchical leaf structure with 1/0 binary representation over partial sums or bitwise sum/product at each leaf which is commensurate with instant specification Fig 2, [0037]}.
	Bojnordi is directed to hardware circuitry with deep learning techniques thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the binary tree interconnect over multiple bitwise operations as set forth by Bojnordi in combination for the motivation that organization of memory banks are able to compute dot products independently with minimal coordination from controller such that reduction pattern may be evaluated by a programmable reduction chain (Bojnordi [P.7 Sect5.2]).

Claims 14-15 are rejected for the same rationale as claims 2-3, respectively.

Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Soudry, Bojnordi and El-Yaniv in view of Lin.
Claim 16 is rejected for the same rationale as claim 4.
Claim 23 is rejected for the same rationale as claim 12.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Soudry, Bojnordi and El-Yaniv in view of Andrychowicz.
Claim 17 is rejected for the same rationale as claim 5.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soudry, Bojnordi and El-Yaniv in view of Kim.
Claims 18 is rejected for the same rationale as claim 6.
Claims 20 is rejected for the same rationale as claim 9. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Soudry, Bojnordi and El-Yaniv in view of Lashgar.
Claims 19 is rejected for the same rationale as claim 7.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Soudry, Bojnordi and El-Yaniv in view of Kim and Lashgar.
Claims 21 is rejected for the same rationale as claim 10. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Soudry, Bojnordi, El-Yaniv and Kim in view of Soudry14 and Lee.
Claim 22 is rejected for the same rationale as claim 11. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Song Han “EIE: Efficient Inference Engine on Compressed Deep Neural Network” h-tree at [Sect.4 Last2¶].





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124